Supertex, Inc. News Release FOR IMMEDIATE RELEASE Corporate Headquarters: Dr. Henry C. Pao President & CEO 408/222-8888 Supertex Reports Second Fiscal Quarter Results Sunnyvale, CA (October 20, 2009) - Supertex, Inc. (NASDAQ GS: SUPX) today reported financial results for the second fiscal quarter ended September 26, 2009. Net sales for the second fiscal quarter were $15,875,000, a 17% increase compared to the prior quarter of $13,555,000 and a 32% decrease compared to $23,453,000 in the same quarter last year. On a GAAP basis, net income in the second fiscal quarter was $1,083,000, or $0.08 per diluted share, as compared with $905,000 or $0.07 per diluted share in the prior fiscal quarter and $4,549,000 or $0.35 per diluted share in the same fiscal quarter of the prior fiscal year. For the first six months ended September 26, 2009, net sales were $29,430,000 compared to $46,204,000 for the same period of the prior fiscal year, and on a GAAP basis, net income was $1,988,000, or $0.15 per diluted share, as compared with $8,989,000, or $0.70 per diluted share, in the same period of the prior fiscal year. Non-GAAP earnings per diluted share for the second fiscal quarter were $0.15, excluding pre-tax employee stock-based compensation of $835,000, compared to $0.13 in the prior quarter, excluding pre-tax employee stock-based compensation of $820,000, and $0.40 in the same quarter of the prior fiscal year, excluding pretax employee stock-based compensation of $676,000. For the six months ended September 26, 2009, non-GAAP net income per diluted share was $0.28, excluding pre-tax employee stock-based compensation of $1,655,000, as compared to $0.80 for the same period of the prior fiscal year, excluding pre-tax employee stock-based compensation of $1,344,000. “I am happy to report that our sales in the second fiscal quarter were very strong, growing 17% sequentially, particularly in LED driver products for lighting and backlighting, medical electronics products, and electroluminescent (EL) driver products.A flurry of rush orders for our LED and EL driver products were placed after Labor Day. We had to rush them through our wafer fab with overtime and expedite them through backend assembly and test in order to meet customer demand schedules,” stated Dr. Henry C. Pao, President and CEO. “We are very pleased that the migration of LCD TV backlighting from CCFL to LED has accelerated much faster than had been expected earlier this year. Our major customer has increased their 2sales estimates as well as next year’s estimates.Other customers are ramping up as well. Our sales of LED driver products for general lighting applications have also increased. Demand for medical ultrasound products is also beginning to rebound, as sales grew 17% sequentially. Shipments of our EL inverter products, in anticipation of new cell phone launches, ramped up in the second fiscal quarter as well. For the third fiscal quarter, based on our bookings, we are forecasting our overall sales to be approximately $16,500,000 to $17,500,000. While we see sequential growth in nearly all of our standard product target markets, customer demand in our custom processing foundry service business is expected to be lower.During the December quarter we’re planning a normal wafer fabrication facility shutdown for maintenance and expect gross margin may be similar to the second fiscal quarter.” 1 Dr. Pao further commented, “In the second fiscal quarter, our gross margin was 47%, or six percentage points lower sequentially, primarily due to the non-linear loading of our wafer fab and backend operations. With operating expense and other income/expense remaining at prior quarter levels, we were able to leverage the increased sales to improve operating profit. Our tax rate was 27% compared to 19% in the first fiscal quarter. Short term cash grew by $15,088,000, of which $13,700,000 resulted from redemptions at par value of two of our AAA rated student loan-backed auction rate securities and, aside from these redemptions, we generated $1,388,000 of cash from operating, investing and financing activities. We have remained profitable through the recent down period and have continued to generate positive cash flow.” Forward-Looking Statements: The industry in which we compete is characterized by extreme rapid changes in technology and frequent new product introductions. We believe that our long-term growth will depend largely on our ability to continue to enhance existing products and to introduce new products and features that meet the continually changing requirements of our customers. All statements contained in this press release that are not historical facts are forward-looking statements. They are not guarantees of future performance or events. They are based upon current expectations, estimates, beliefs, and assumptions about the future, which may prove incorrect, and upon our goals and objectives, which may change. Often such statements can be identified by the use of the words such as "will," "intends," "expects," "plans," "believes," "anticipates" and "estimates." Examples of forward-looking statements include our major customer’s increased estimates of LED TV sales for the balance of 2009 and next year, our expectation that other LED TV customers are ramping up as well, our expectation that demand for medical ultrasound products is beginning to rebound, our belief that sales in nearly all of our standard product target markets will grow in the third fiscal quarter, except that we anticipate custom processing service demand to be lower, our estimate that overall sales for fiscal 2010 third quarter will be approximately $16,500,000 to $17,500,000, our expectation that during the December quarter we will have a normal wafer fabrication facility shutdown for maintenance, and that gross margin may be similar to the second fiscal quarter. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. They are not guarantees of future performance or events but rather involve a number of risks and uncertainties including, but not limited to, whether our customers experience the demand we anticipate for their products based in part upon their input and our order backlog, whether the general economy continues to recover and whether demand for high end consumer products like LCD TVs continues to recover at the same time and rate, whether the designed performance of our devices satisfies our customers' requirements so that they continue to design our devices into their products, whether our devices perform to their design specification, whether competitors introduce devices at lower prices than our devices causing price erosion, whether we are successful in our R&D efforts, and whether we encounter production issues in device manufacturing or moving new products from engineering into production, as well as other risk factors detailed in our Form 8-K, 10-K, and 10-Q filings with the Securities and Exchange Commission. Due to these and other risks, our future actual results could differ materially from those discussed above. We undertake no obligation to publicly release updates or revisions to these statements that speak only as of this date. Conference Call Details The Company will host a conference call at 2:30 p.m. PDT (5:30 p.m. EDT) on October 20, 2009, following the earnings release.President and CEO, Dr.
